I concur in the affirmance of the judgment appealed from. I concede that the action of the board of railroad commissioners preliminary to the notice given to the railroad company must be in substantial compliance with the requirements of the statute or the recommendation of the board cannot be enforced. In my opinion, the statute does not require that there shall be a personal inspection by the members of the board of any physical objects. The statute reads: "§ 161. Recommendations of board, when repairs or other changes are necessary. — If in the judgment of the board, after a careful personal examination of the same, it shall appear that repairs are necessary upon any railroad in the state, or that any addition to the rolling stock, or any addition to or change of the station or station houses, or that additional terminal facilities shall be afforded, or that any change of the *Page 367 
rates of fare for transporting freight or passengers or in the mode of operating the road or conducting its business, is reasonable and expedient in order to promote the security, convenience and accommodation of the public," etc. Now, what is "the same," a personal examination of which on the part of the commissioners is required by the statute? Plainly the subjects which are subsequently enumerated — whether repairs are necessary, additions to the rolling stock, additions or changes in the station houses, changes in the rates of fare for freight or passengers or in the mode of operating the road or conducting its business. Certainly some of these subjects, such as the rates of fare, are not the subject of inspection or perception through the senses. In the case at bar, a view of the premises would throw but little, if any, light upon the question presented to the commissioners for determination. The propriety of requiring the defendant to erect a freight station would depend principally on the amount of freight offered to it at the particular point for transportation, not on a single day or at the particular time the commissioners might visit the premises, but during the season or year. Information as to these dominant facts could not be obtained by any inspection of the railroad. The same is true as to the question of the adequacy of the rolling stock. Looking at the engines and cars would throw no light on the question whether the company had provided sufficient rolling stock for its business. In my opinion the personal examination required by the statute is not to be construed as meaning a personal inspection of physical objects, but a personal consideration by the commissioners of the subject-matter on which action is sought.